DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment filed 08 February 2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  
Incorporation by reference in  its’ entirety of Japanese Application No 2016-156900, filed August 9 2016. 
The examiner notes that this application was filed  as the national stage of PCT/EP2017/069501 in a 371 application.  The filing date for this application is 02 August 2017 and the filing date of the international application. In view of this, appllcants need to show where there is support for this added incorporation by reference in PCT/EP2017/069501.  The examiner notes that in filing a 371 application that applicants are filing a copy of the international application papers thus there is no issue with incorporating by reference the papers themselves which are present in the 371 application. The examiner found no support in WO2018/029053A1 which is the publication of the international application.   The examiner notes the following from MPEP 714.01(e):
“A preliminary amendment filed with a submission to enter the national stage of an international application under 35 U.S.C. 371  is not part of the original disclosure under 37 CFR    

Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 and 24-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, with respect to Formula (III), it is unclear what the limits of the C1, C2, C3, C4, C5 and C6 are.  What is given is “at least one of the C1, C2, and C3 rings each surrounded by the broken line is an aromatic hydrocarbon ring fused with the adjacent aromatic hydrocarbon ring P1, and at least one of the C4, C5, and C6 each surrounded by the broken line is an aromatic hydrocarbon ring fused with the adjacent aromatic hydrocarbon ringP2”.  This does not make clear what is intended here with respect to the C1, C2, C3, C4, C5 and C6 rings are.  Examples set forth on page 
    PNG
    media_image1.png
    1197
    487
    media_image1.png
    Greyscale


In view of these examples, it appears that applicants indended there to be present only those rings which  are “at least” defined and that there are not other rints present, but this is not clear from the claimed invention set forth.  The R5 and R6 variables appear to be for those rings not present with respect to C1, C2, C3, C4, C5 and C6  but this still leaves unclear if non aromatic rings or heterocyclic rings could be present as C1, C2, C3, C4, C5 and C6 rings. Are these C1, C2, C3, C4, C5 and C6  rings optional structures and when not present as fused aromatic rings are not present? For this reason, the scope of the invention set forth in claims 15-20 and 24-35 is not clear and the claims held indefinite.   
	 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 25 is as follows: 
    PNG
    media_image2.png
    176
    891
    media_image2.png
    Greyscale
Insufficient  support was found for the content of the polymer B being 5 to 50% by mass relative to the mass of the polymer A in the composition when the low molecular crosslinking agent is at the same time being 5 to 50% by mass relative to the mass of the polymer A.  The content of polymer B is set forth in the specification in [0014] as follows: 
    PNG
    media_image3.png
    227
    867
    media_image3.png
    Greyscale


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   The examiner is unsure if  applicant intended to remove reference to polymer b in claim 25 when the first 
    PNG
    media_image4.png
    31
    251
    media_image4.png
    Greyscale
 was cancelled  in view of claim 15 having 
    PNG
    media_image5.png
    82
    821
    media_image5.png
    Greyscale
added thereto.  Claim 25 is as follows: 

    PNG
    media_image2.png
    176
    891
    media_image2.png
    Greyscale
 It is not clear from this language if there is a missing percentage in view of “respectively” appearing to reference only one value leaving nothing to be “respective” about with respect to the polymer B and the low molecular crosslinking agent.  For this reason, the scope of the claimed invention set forth in claim 25 is unclear.  For this reason, claim 25 is held indefinite.  The issue as to whether the percentage is directed to both the polymer b and the low molecular crosslinking agent is addressed here.  The examiner addressed the issue of support for this percentage addressing the polymer b with respect to the original disclosure  in the preceeding rejection.

Claims 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.    With respect to applicants’ claims 32-34, in the last line of claim 32 is found “the layer” in “the layer on the substrate”.  There is no clear antecendent basis for a layer found before this reference to “the layer”.   There is no reference to 

Allowable Subject Matter
 There is no prior art rejection to be made with respect to claims 15-20 and 24-35.  The prior art addresses using the polymer (A) resins along with acid generators and crosslinkers  along with other polymers to form antireflective layer but there is no disclosure to using other polymers selected from those of structures III, IV or V with the polymer A consisting of repeating units of formula (II) and (I).  Rahman et al (US 20120251956 A1) teach using polymer of structures of formula V  as found in page 5 of Rahman et al.  Takei et al (US 2003/0146416 A1) cited by applicants teach forming gap filling matieral comprised of hydroxystyrene/styrene copolymers as in applicant’s polymer  and with crosslinkers and acids,  Kim et al (US 2008/0096125 A) cited by applicants  teach forming antireflective coatings with thermal acid generators, crosslinking polymers and polymers comprised of repeating units made from  hydroxystyrene and styrene.  Tachibana et al (US 2010/0151381A1) teach compositions comprised of repeating units like thos of applciant formula (IV) as in their example polymer B-8 ([0373] to [0392].  The prior art does not address alone or in combination the invention set forth by applicants.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA HAMILTON whose telephone number is (571)272-1331.  The examiner can normally be reached on Monday and Thursday 10 am to 2 pm and 4 pm to 8 pm est Tuesday, Wednesday and Friday 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


CYNTHIA . HAMILTON
Examiner
Art Unit 1737



/CYNTHIA HAMILTON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        06/09/2021